PER CURIAM:
In this Americans with Disabilities Act case, the appellants Access 4 All, Inc. and Felix Esposito appeal from the district court’s October 3, 2006 order dismissing the case on mootness grounds and awarding attorney’s fees to Appellee Casa Marina Owner, LLC. With the consent of all parties, we hereby vacate the district court’s order of October 3, 2006 dismissing the case and remand the cause for further proceedings. We also vacate the district court’s order of October 3, 2006 awarding attorney’s fees to Casa Marina Owner, LLC.
VACATE and REMAND.